Citation Nr: 1720022	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hemorrhoids

2. Entitlement to service connection for gastrointestinal disability, to include Crohn's disease, hiatal hernia, reflux esophagitis and duodenitis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T. Stallings, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves from August 2002 to June 2005. He had active service from June 2005 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

These matters were previously remanded by the Board in December 2013 for further development. As discussed below, the Board finds that additional development is warranted. As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claims on appeal. Specifically, remand is required to afford the Veteran an additional opportunity to attend a scheduled VA examination. 

The Board remanded the case in December 2013 for a VA examination. The examination was scheduled in July 2015, however, Veteran failed to appear. The Veteran contacted VA within one week to explain that he was unable to get off work from his current employment but would attend a rescheduled examination. The Board finds this is sufficient to establish good cause for his failure to report for the examination. Therefore, the Board will remand to allow the Veteran to appear for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA gastrointestinal/rectum examination with an appropriate medical professional in connection with the Veteran's claims on appeal. The claims file, must be made available to the examiner for review.

The examiner is asked to answer the following questions: 

   a.) Does the Veteran currently have hemorrhoids?

   b.) If the Veteran has hemorrhoids, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hemorrhoids had their onset during active duty service from June 2005 to June 2009?  

   c.) Does the Veteran have a current GI disability, to include Crohn's disease, hiatal hernia, reflux esophagitis and/or duodenitis?

   d.) If so, for each current GI disability, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's GI disability, to include Crohn's disease, hiatal hernia, reflux esophagitis and/or duodenitis is related to the Veteran's active duty service from June 2005 to June 2009? 

   e.) The Veteran is service connected for status post left nephrectomy. The examiner should provide an opinion as to the following: 

      i.) Is it at least as likely as not (a 50 percent probability or greater) that any current GI disability, to possibly include Crohn's disease, hiatal hernia, reflux esophagitis and/or duodenitis, is caused by the service-connected status post left nephrectomy? 

      ii.) If not, is it at least as likely as not (a 50 percent probability or greater) that any current GI disability, to possibly include Crohn's disease, hiatal hernia, reflux esophagitis and/or duodenitis, has been aggravated by the Veteran's service-connected status post left nephrectomy?

The term aggravated refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology, which resolve and return to the baseline level of disability.

   f.) The examiner must also consider the application of 38 C.F.R. § 3.317 and opine as to the following: Are any of Veteran's current GI disabilities a qualifying chronic disability, to include an undiagnosed illness or a medically unexplained chronic multi-symptom illness, such as a functional gastrointestinal disorder within the meaning of 38 C.F.R. § 3.317, which disorders are described below? 

The term medically unexplained chronic multi-symptom illness is defined by regulation as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. In addition, chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 

Functional gastrointestinal disorders are an example of an unexplained chronic multi-symptom illness. Functional gastrointestinal disorders are defined as excluding structural gastrointestinal diseases and further as a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. In addition, a list of examples, which is specifically noted to not be exhaustive, is also provided in 38 C.F.R. § 3.317.

In rendering the above opinions, the examiner is to specifically consider any and all previous diagnoses from the Veteran's treatment records and any all of the Veteran's lay statements, buddy statements and any other relevant evidence in the claims file.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings and medical principles.
 
2. After completing the above action, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 8 C.F.R. § 20.1100(b) (2016).

